DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 8/7/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Statements (IDS) filed on 8/8/2020 and 8/31/2021 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites, “but blocks retracability between the person and the audio device.”  The claims should read “retraceability”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a trustworthy anonymization service and an audio device in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites, “a speech-based service for the control of building ... commands for the control of devices..”
There is insufficient antecedent basis for the bolded limitations in the claim.

Claim 4 recites, “.. the analysis ...”
There is insufficient antecedent basis for the bolded limitations in the claim.

Claims 5 and 9 recites, “a speech-based service for the control of building … the anonymized speech instructions …. commands for the control of devices..”
There is insufficient antecedent basis for the bolded limitations in the claim.

Claim 5 recites,“… to anonymize them … to convert them …”  It is not clear what “them” is referring to. 

Claim 9 recites, “… passes them on to these.” It is not clear what “them” and “these” are referring to. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 21 recites, “A computer-readable recording medium storing instructions ...."  On pages 4-5, the specification describes the computer-readable medium, which is not specifically limited to non-transitory propagating signals.  Examiner suggests adding the limitation "non-transitory" to the claim to avoid a rejection under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over JACOB (US 2014/0278366 A1), and further in view of LEVIEN (US 2013/0325453 A1).

REGARDING CLAIM 1, JACOB discloses a method for providing a speech-based service for the control of building infrastructure technology, the method comprising: 
receiving speech instructions through an audio device (JACOB Fig. 6 – “Receive Raw Audio Data from User 601”; Par 59 – “At step 601 the system may receive raw audio data from a user. For example, the system may receive audio at a microphone attached to a user device or the server system 101 may have received the waveform from a user device.”);
removing identifying features from the speech instructions (JACOB Fig. 6 – “Third party performs anonymization processing of data 604”; Par 62 – “At step 604, the system may perform anonymization processing of the raw audio waveform. As discussed in greater detail herein, this processing may occur normally in the third party's processing operations, for example, during conversion to a frequency domain representation and removal of selected frequencies. …The system may convert the raw waveform to a frequency representation, remove specific frequencies that could be used to identify a user, and convert the result back to a time-based file. Certain methods for anonymizing speech data are discussed in greater detail herein.”) using a separate and trustworthy anonymization service (JACOB Fig. 6 Unit 603; Par 61 – “Steps 604-606 may be part of third party based operations 603. Like third party operations 504, these steps may be performed on a separate system, e.g. analysis server 102, or as part of a local interface or program provided by the third party. In some embodiments, the third party and the operator of the application system may have negotiated a protocol for providing anonymized waveforms to the third party system.”);
converting the anonymized speech instructions into corresponding operating commands (JACOB Par 65 – “At step 607, the system, e.g. application server 101, may receive the processed data from the third party and at step 608 may perform system operations using the processed data from the third party. For example, the processed data may include a textual version of the speech in the raw audio waveform. The application server 101, or user perform natural language processing, or similar analysis, of this textual data. From the analysis, the server 101, or user device 108, may determine a responsive action, such as, e.g., directing a synthetic character at the user device 108.”; Par 56 – “At step 507, the system, e.g. application server 101, may receive the processed data from the third party and at step 508 may perform system operations using the processed data from the third party. For example, the processed data may include a textual version of the speech in the raw audio waveform. The application server 101, or user device 108, may perform natural language processing, artificial intelligence, and/or machine learning techniques upon this textual data. From the analysis, the server 101, or user device 108, may determine a responsive action, such as, e.g., directing a synthetic character at the user device 108.”) [for the control of devices and/or programs in a building; and
transmitting the operating commands on to corresponding room control elements or to respective building infrastructure].
JACOB does not explicitly teach the [square-bracketed] limitations.  In other words, JACOB teaches anonymizing speech commands for controlling a device, but does not explicitly teach controlling devices in a building.

LEVIEN discloses the [square-bracketed] limitations. LEVIEN discloses a method/system for anonymizing speech commands comprising:
converting the anonymized speech instructions (LEVIEN Par 180 – “Referring again to FIG. 8B, operation 824 may include operation 828 depicting receiving speech data corresponding to received speech spoken by the particular party that has been at least partially anonymized. For example, FIG. 2, e.g., FIG. 2B, shows speech data corresponding to partially anonymized particular party spoken word receiving module 228 receiving speech data (e.g., a representation of speech that is operable on by one or more processors) corresponding to received speech (e.g., “I would like to purchase a train ticket to Colorado”) spoken by the particular party (e.g., a user speaking to an automated train ticket transaction terminal device) that has been at least partially anonymized (e.g., particular features that the speaker has, e.g., accent, etc., have been filtered out of the speech data).”) into corresponding operating commands (LEVIEN Par 152 – “Referring again to FIG. 4, e.g., FIG. 4D, in some embodiments, module 156 may include one or more of module 438 and module 440, as previously described. In some embodiments, module 438 may include received speech data into target device recognizable data converting module 458 and received speech data into one or more commands or command modifiers configured to be recognized by a target device control component converting module 460. In some embodiments, module 156 may include target data regarding a target device configured to process at least a portion of speech data receiving module 462. In some embodiments, module 462 may include one or more of target data regarding a target device configured to process at least a portion of speech data receiving from the particular device module 464 and target data regarding a target device configured to process at least a portion of speech data receiving from a further device module 466. In some embodiments, module 466 may include one or more of target data regarding a target device configured to process at least a portion of speech data receiving from a further device configured to process at least a portion of the speech data module 468 and target data regarding a target device configured to process at least a portion of speech data receiving from a further device configured to apply at least a portion of the adaptation data module 470.”) [for the control of devices and/or programs in a building (LEVIEN Par 173 – “For example, FIG. 2, e.g., FIG. 2A, shows words configured to be interpreted by the target device and spoken by the particular party in a manner directed to the target device receiving module 214 receiving speech that is spoken by the particular party (e.g., the user gives a command, e.g., "play my playlist number six"), said speech configured to be interpreted (e.g., processed into a command that can be executed) by the target device (e.g., a speech-enabled media player hooked into a home theater system).”); and
transmitting the operating commands on to corresponding room control elements or to respective building infrastructure] (LEVIEN Fig. 1D; Par 287 – “Referring again to FIG. 10E, operation 1062 may include operation 1066 depicting receiving target data regarding a target device configured to process at least a portion of the received speech data from a further device that is different than the particular device. For example, FIG. 4, e.g., FIG. 4D, shows target data regarding a target device configured to process at least a portion of speech data receiving from a further device module 466 receiving target data regarding a target device (e.g., data indicating which component of a home theater system is the target device, e.g., the television) configured to process at least a portion of the received speech data (e.g., data corresponding to the user giving the command (“increase brightness 75% and set the contrast to twenty-four”) from a further device (e.g., a computer, e.g., computing device 54 of FIG. 1D, that communicates with devices in home theater system, e.g., receiver device 51, media player device 52, and television device 53 of FIG. 1D) that is different than the particular device (e.g., the universal remote control, e.g., personal device 22A of FIG. 1D).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of JACOB to include controlling devices in a building, as taught by LEVIEN.
One of ordinary skill would have been motivated to include controlling devices in a building, in order to allow a user to easily control multiple devices within a building environment.


REGARDING CLAIM 2, JACOB in view of LEVIEN discloses the method as claimed in claim 1, wherein removing identifying features includes randomized speech alienation (JACOB Par 43 – “Certain embodiments may remove, alter, substitute, or destroy elements of the original, raw audio file to accomplish the anonymization.”; Par 80 – “2. In some embodiments, as an alternative to trying to normalize the data, certain embodiments addition of new nonspecific components into the data to further mask the profile of the original speaker. For example, white noise frequencies could be added in the frequency domain to distort and obfuscate the identity of the original speaker when transformed back into the time domain.”).

REGARDING CLAIM 3, JACOB in view of LEVIEN discloses the method as claimed in claim 1, wherein removing identifying features (JACOB Fig. 6 – “Third party performs anonymization processing of data 604”; Par 62 – “At step 604, the system may perform anonymization processing of the raw audio waveform. As discussed in greater detail herein, this processing may occur normally in the third party's processing operations, for example, during conversion to a frequency domain representation and removal of selected frequencies. …The system may convert the raw waveform to a frequency representation, remove specific frequencies that could be used to identify a user, and convert the result back to a time-based file. Certain methods for anonymizing speech data are discussed in greater detail herein.”) allows retraceability between a person speaking the speech instructions and the anonymization service, but blocks retracability between the person and the audio device (JACOB Par 68 – “These features may then be identified for significance and relevance to post-processing, and those elements relevant to processing retained, while the other elements, including elements which could be used to recover identity information regarding the speaker, are removed. As discussed above, certain speech processing operations may inherently remove certain of the personally identifying qualities of the speech waveform.”; In other words, since all the user identifiable information is removed by the anonymization service, the retraceability exists in the processes before the anonymization (i.e., allows retraceability …) and the retraceability does not exist in the processes after the anonymization (i.e., blocks retraceability…).).

REGARDING CLAIM 4, JACOB in view of LEVIEN discloses the method as claimed in claim 1, further comprising generating a feedback on the basis of the analysis of the received speech instructions (JACOB Par 507 – “The application server 101, or user device 108, may perform natural language processing, artificial intelligence, and/or machine learning techniques upon this textual data. From the analysis, the server 101, or user device 108, may determine a responsive action, such as, e.g., directing a synthetic character at the user device 108.”), the feedback associated by the anonymization service with a dedicated sender (JACOB Par 34 – “Application server 101 may use the processed information to prepare a response to the user at the user interface 110. For example, having determined the words spoken by the user 112 in response to a query, a program running on application server 101 or on user device 108 may determine an appropriate response and deliver the response to the user 112 via one or more of the synthetic characters depicted on user device 108.”).


REGARDING CLAIM 5, JACOB discloses a system for providing a speech-based service for the control of room control elements in buildings, the system comprising: 
a trustworthy anonymization service (JACOB Fig. 6 Unit 603; Par 61 – “Steps 604-606 may be part of third party based operations 603. Like third party operations 504, these steps may be performed on a separate system, e.g. analysis server 102, or as part of a local interface or program provided by the third party. In some embodiments, the third party and the operator of the application system may have negotiated a protocol for providing anonymized waveforms to the third party system.”) configured to receive speech instructions from a sender (JACOB Fig. 6 – “Receive Raw Audio Data from User 601”; Par 59 – “At step 601 the system may receive raw audio data from a user. For example, the system may receive audio at a microphone attached to a user device or the server system 101 may have received the waveform from a user device.”) and to anonymize them so an identity of the sender is not associated with the instructions (JACOB Fig. 6 – “Third party performs anonymization processing of data 604”; Par 62 – “At step 604, the system may perform anonymization processing of the raw audio waveform. As discussed in greater detail herein, this processing may occur normally in the third party's processing operations, for example, during conversion to a frequency domain representation and removal of selected frequencies. …The system may convert the raw waveform to a frequency representation, remove specific frequencies that could be used to identify a user, and convert the result back to a time-based file. Certain methods for anonymizing speech data are discussed in greater detail herein.”);
wherein the anonymization service is further configured to provide the anonymized speech instructions to an audio device (JACOB Fig. 6 – “Receive processed data from third party 607”; Par 65 – “At step 607, the system, e.g. application server 101, may receive the processed data from the third party and at step 608 may perform system operations using the processed data from the third party. For example, the processed data may include a textual version of the speech in the raw audio waveform. The application server 101, or user device 108, may perform natural language processing, or similar analysis, of this textual data. From the analysis, the server 101, or user device 108, may determine a responsive action, such as, e.g., directing a synthetic character at the user device 108.”); 
the audio device for receiving the anonymized speech instructions (JACOB Fig. 6 – “Receive processed data from third party 607”; Par 65 – “At step 607, the system, e.g. application server 101, may receive the processed data from the third party and at step 608 may perform system operations using the processed data from the third party. For example, the processed data may include a textual version of the speech in the raw audio waveform. The application server 101, or user device 108, may perform natural language processing, or similar analysis, of this textual data. From the analysis, the server 101, or user device 108, may determine a responsive action, such as, e.g., directing a synthetic character at the user device 108.”), the audio device configured to analyze the received speech instructions to convert them into corresponding operating commands (JACOB Par 65 – “At step 607, the system, e.g. application server 101, may receive the processed data from the third party and at step 608 may perform system operations using the processed data from the third party. For example, the processed data may include a textual version of the speech in the raw audio waveform. The application server 101, or user device 108, may perform natural language processing, or similar analysis, of this textual data. From the analysis, the server 101, or user device 108, may determine a responsive action, such as, e.g., directing a synthetic character at the user device 108.”; Par 56 – “At step 507, the system, e.g. application server 101, may receive the processed data from the third party and at step 508 may perform system operations using the processed data from the third party. For example, the processed data may include a textual version of the speech in the raw audio waveform. The application server 101, or user device 108, may perform natural language processing, artificial intelligence, and/or machine learning techniques upon this textual data. From the analysis, the server 101, or user device 108, may determine a responsive action, such as, e.g., directing a synthetic character at the user device 108.”) [for the control of devices and/or programs in a building and to transmit the commands to the devices and/or programs].
JACOB does not explicitly teach the [square-bracketed] limitations.  In other words, JACOB teaches anonymizing speech commands for controlling a device, but does not explicitly teach controlling devices in a building.

LEVIEN discloses the [square-bracketed] limitations. LEVIEN discloses a method/system for anonymizing speech commands comprising:
the audio device for receiving the anonymized speech instructions (LEVIEN Par 180 – “Referring again to FIG. 8B, operation 824 may include operation 828 depicting receiving speech data corresponding to received speech spoken by the particular party that has been at least partially anonymized. For example, FIG. 2, e.g., FIG. 2B, shows speech data anonymized particular party spoken word receiving module 228 receiving speech data (e.g., a representation of speech that is operable on by one or more processors) corresponding to received speech (e.g., “I would like to purchase a train ticket to Colorado”) spoken by the particular party (e.g., a user speaking to an automated train ticket transaction terminal device) that has been at least partially anonymized (e.g., particular features that the speaker has, e.g., accent, etc., have been filtered out of the speech data).”), the audio device configured to analyze the received speech instructions to convert them into corresponding operating commands (LEVIEN Par 152 – “Referring again to FIG. 4, e.g., FIG. 4D, in some embodiments, module 156 may include one or more of module 438 and module 440, as previously described. In some embodiments, module 438 may include received speech data into target device recognizable data converting module 458 and received speech data into one or more commands or command modifiers configured to be recognized by a target device control component converting module 460. In some embodiments, module 156 may include target data regarding a target device configured to process at least a portion of speech data receiving module 462. In some embodiments, module 462 may include one or more of target data regarding a target device configured to process at least a portion of speech data receiving from the particular device module 464 and target data regarding a target device configured to process at least a portion of speech data receiving from a further device module 466. In some embodiments, module 466 may include one or more of target data regarding a target device configured to process at least a portion of speech data receiving from a further device configured to process at least a portion of the speech data module 468 and target data regarding a target device configured to process at least a portion of speech data receiving from a further device configured to apply at least a portion of the adaptation data module 470.”) [for the control of devices and/or programs in a building (LEVIEN Par 173 – “For example, FIG. 2, e.g., FIG. 2A, shows words configured to be interpreted by the target device and spoken by the particular party in a manner directed to the target device receiving module 214 receiving , the user gives a command, e.g., "play my playlist number six"), said speech configured to be interpreted (e.g., processed into a command that can be executed) by the target device (e.g., a speech-enabled media player hooked into a home theater system).”) and to transmit the commands to the devices and/or programs] (LEVIEN Fig. 1D; Par 287 – “Referring again to FIG. 10E, operation 1062 may include operation 1066 depicting receiving target data regarding a target device configured to process at least a portion of the received speech data from a further device that is different than the particular device. For example, FIG. 4, e.g., FIG. 4D, shows target data regarding a target device configured to process at least a portion of speech data receiving from a further device module 466 receiving target data regarding a target device (e.g., data indicating which component of a home theater system is the target device, e.g., the television) configured to process at least a portion of the received speech data (e.g., data corresponding to the user giving the command (“increase brightness 75% and set the contrast to twenty-four”) from a further device (e.g., a computer, e.g., computing device 54 of FIG. 1D, that communicates with devices in home theater system, e.g., receiver device 51, media player device 52, and television device 53 of FIG. 1D) that is different than the particular device (e.g., the universal remote control, e.g., personal device 22A of FIG. 1D).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of JACOB to include controlling devices in a building, as taught by LEVIEN.
One of ordinary skill would have been motivated to include controlling devices in a building, in order to allow a user to easily control multiple devices within a building environment.


REGARDING CLAIM 6, JACOB in view of LEVIEN discloses the system as claimed in claim 5, wherein the anonymization service comprises a mobile communication terminal of the sender (JACOB Par 33 – “FIG. 1 illustrates a general network topology of certain embodiments of the system. In these embodiments, an application server 101 may host a service to run an entertainment program, such as a conversational dialogue with a plurality of synthetic characters, on a user device 108 via a network 109 a. … User device 108 may include a mobile phone, table PC, desktop computer, laptop computer, internet connected TV set, etc. The user device 108 may be located in a kiosk, e.g. at a hospital or nursery, or may be part of an entertainment system in a home, or in a minivan, etc. As used herein, the “application system” may refer to the application server 101, speech information database 107, application analysis server 103, and the application running on user device 108, together as a whole, or with reference to only one or more of these elements, depending on the embodiment discussed. In some embodiments, these individual elements may be grouped together into fewer than all the depicted devices. For example, in some embodiments the operations of the application server 101 and/or database 107 and/or application analysis server 103 may be performed on user device 108.”).

REGARDING CLAIM 7, JACOB in view of LEVIEN discloses the system as claimed in claim 5, wherein the anonymization service is integrated into the audio device (JACOB Par 50 – “At step 502, the system may perform anonymization processing of the raw audio waveform. For example, the system may convert the raw waveform to a frequency representation and remove specific frequencies that could be used to identify a user. In some embodiments, the system may convert the result back to a time-based file. Certain methods for anonymizing speech data are discussed in greater detail herein.”; Par 33 – “Networks 109 a and 109 b may be the same network, such as the Internet, or different networks, such as a local area network and the Internet. Application server 101 may send data to user device 108, so that user device 108 may execute the dialogue through a web browser, a stand-alone application, etc. In some application system 101 may not be located on a server system across a network 109 a, but may instead be located on user device 108.”).

REGARDING CLAIM 8, JACOB in view of LEVIEN discloses the system as claimed in one of the claims claim 5, wherein: 
the anonymization service comprises trustworthy network components in a building communication network (JACOB Fig. 1; Par 33 – “FIG. 1 illustrates a general network topology of certain embodiments of the system. In these embodiments, an application server 101 may host a service to run an entertainment program, such as a conversational dialogue with a plurality of synthetic characters, on a user device 108 via a network 109 a. Application server 101 may provide assets and instructions to a program running on user device 108. Networks 109 a and 109 b may be the same network, such as the Internet, or different networks, such as a local area network and the Internet. Application server 101 may send data to user device 108, so that user device 108 may execute the dialogue through a web browser, a stand-alone application, etc. In some embodiments, application system 101 may not be located on a server system across a network 109 a, but may instead be located on user device 108. System tools 104 may include a plurality of software programs to implement various aspects of the disclosed embodiments and to maintain operation of the server 101. User device 108 may include a mobile phone, table PC, desktop computer, laptop computer, internet connected TV set, etc. The user device 108 may be located in a kiosk, e.g. at a hospital or nursery, or may be part of an entertainment system in a home, or in a minivan, etc.), and 
the audio device comprises a further trustworthy network component of the building communication network (JACOB Fig. 1; Par 33 – “Networks 109 a and 109 b may be the same network, such as the Internet, or different networks, such as a local area network and the Internet.  … User device 108 may include a mobile phone, table PC, desktop computer, laptop computer, internet connected TV set, etc. The user device 108 may be located in a kiosk, e.g. at a hospital or nursery, or may be part of an entertainment system in a home, or in a minivan, etc.”).


REGARDING CLAIM 9, JACOB discloses a computer-readable storage medium storing instructions which, when executed by a processor, cause the processor to execute a method for providing a speech-based service for the control of devices or for the control of programs in a building, the method comprising: 
providing an anonymization service (JACOB Fig. 6 Unit 603; Par 61 – “Steps 604-606 may be part of third party based operations 603. Like third party operations 504, these steps may be performed on a separate system, e.g. analysis server 102, or as part of a local interface or program provided by the third party. In some embodiments, the third party and the operator of the application system may have negotiated a protocol for providing anonymized waveforms to the third party system.”) converting received speech instructions from a user (JACOB Fig. 6 – “Receive Raw Audio Data from User 601”; Par 59 – “At step 601 the system may receive raw audio data from a user. For example, the system may receive audio at a microphone attached to a user device or the server system 101 may have received the waveform from a user device.”) to anonymize an identity of the user (JACOB Fig. 6 – “Third party performs anonymization processing of data 604”; Par 62 – “At step 604, the system may perform anonymization processing of the raw audio waveform. As discussed in greater detail herein, this processing may occur normally in the third party's processing operations, for example, during conversion to a frequency domain representation and removal of selected frequencies. …The system may convert the raw waveform to a frequency representation, remove specific frequencies that could be used to identify a user, and convert the result back to a time-based file. Certain methods for anonymizing speech data are discussed in greater detail herein.”) and transmit the anonymized speech instructions to an assistance service (JACOB Fig. 6 – Receive processed data from third party 607”; Par 65 – “At step 607, the system, e.g. application server 101, may receive the processed data from the third party and at step 608 may perform system operations using the processed data from the third party. For example, the processed data may include a textual version of the speech in the raw audio waveform. The application server 101, or user device 108, may perform natural language processing, or similar analysis, of this textual data. From the analysis, the server 101, or user device 108, may determine a responsive action, such as, e.g., directing a synthetic character at the user device 108.”); and 
providing the assistance service for receiving the anonymized speech instructions (JACOB Fig. 6 – “Receive processed data from third party 607”; Par 65 – “At step 607, the system, e.g. application server 101, may receive the processed data from the third party and at step 608 may perform system operations using the processed data from the third party. For example, the processed data may include a textual version of the speech in the raw audio waveform. The application server 101, or user device 108, may perform natural language processing, or similar analysis, of this textual data. From the analysis, the server 101, or user device 108, may determine a responsive action, such as, e.g., directing a synthetic character at the user device 108.”), wherein the assistance service analyzes the received anonymized speech instructions, converts them into corresponding operating commands (JACOB Par 65 – “At step 607, the system, e.g. application server 101, may receive the processed data from the third party and at step 608 may perform system operations using the processed data from the third party. For example, the processed data may include a textual version of the speech in the raw audio waveform. The application server 101, or user device 108, may perform natural language processing, or similar analysis, of this textual data. From the analysis, the server 101, or user device 108, may determine a responsive action, such as, e.g., directing a synthetic character at the user device 108.”; Par 56 – “At step 507, the system, e.g. application server 101, may receive the processed data from the third party and at step 508 may perform system operations using the processed data from the third party. For example, the processed data may include a textual version of the speech in the raw audio waveform. The application server 101, or user device 108, may perform natural language processing, artificial intelligence, and/or machine learning techniques upon this textual data. From the analysis, the server 101, or user device 108, may determine a responsive action, such as, e.g., directing a synthetic character at the user device 108.”) [for the control of devices and/or for the control of programs in a building and passes them on to these].
JACOB does not explicitly teach the [square-bracketed] limitations.  In other words, JACOB teaches anonymizing speech commands for controlling a device, but does not explicitly teach controlling devices in a building.

LEVIEN discloses the [square-bracketed] limitations. LEVIEN discloses a method/system for anonymizing speech commands comprising:
providing the assistance service for receiving the anonymized speech instructions (LEVIEN Par 180 – “Referring again to FIG. 8B, operation 824 may include operation 828 depicting receiving speech data corresponding to received speech spoken by the particular party that has been at least partially anonymized. For example, FIG. 2, e.g., FIG. 2B, shows speech data corresponding to partially anonymized particular party spoken word receiving module 228 receiving speech data (e.g., a representation of speech that is operable on by one or more processors) corresponding to received speech (e.g., “I would like to purchase a train ticket to Colorado”) spoken by the particular party (e.g., a user speaking to an automated train ticket transaction terminal device) that has been at least partially anonymized (e.g., particular features that the speaker has, e.g., accent, etc., have been filtered out of the speech data).”), wherein the assistance service analyzes the received anonymized speech instructions, converts them into corresponding operating commands (LEVIEN Par 152 – “Referring again to FIG. 4, e.g., FIG. 4D, in some embodiments, module 156 may include one or received speech data into target device recognizable data converting module 458 and received speech data into one or more commands or command modifiers configured to be recognized by a target device control component converting module 460. In some embodiments, module 156 may include target data regarding a target device configured to process at least a portion of speech data receiving module 462. In some embodiments, module 462 may include one or more of target data regarding a target device configured to process at least a portion of speech data receiving from the particular device module 464 and target data regarding a target device configured to process at least a portion of speech data receiving from a further device module 466. In some embodiments, module 466 may include one or more of target data regarding a target device configured to process at least a portion of speech data receiving from a further device configured to process at least a portion of the speech data module 468 and target data regarding a target device configured to process at least a portion of speech data receiving from a further device configured to apply at least a portion of the adaptation data module 470.”) [for the control of devices and/or for the control of programs in a building (LEVIEN Par 173 – “For example, FIG. 2, e.g., FIG. 2A, shows words configured to be interpreted by the target device and spoken by the particular party in a manner directed to the target device receiving module 214 receiving speech that is spoken by the particular party (e.g., the user gives a command, e.g., "play my playlist number six"), said speech configured to be interpreted (e.g., processed into a command that can be executed) by the target device (e.g., a speech-enabled media player hooked into a home theater system).”) and passes them on to these] (LEVIEN Fig. 1D; Par 287 – “Referring again to FIG. 10E, operation 1062 may include operation 1066 depicting receiving target data regarding a target device configured to process at least a portion of the received speech data from a further device that is different than the particular device. For example, FIG. 4, e.g., FIG. 4D, shows target data regarding a target device configured to process at least a portion of speech data receiving from a further device a home theater system is the target device, e.g., the television) configured to process at least a portion of the received speech data (e.g., data corresponding to the user giving the command (“increase brightness 75% and set the contrast to twenty-four”) from a further device (e.g., a computer, e.g., computing device 54 of FIG. 1D, that communicates with devices in home theater system, e.g., receiver device 51, media player device 52, and television device 53 of FIG. 1D) that is different than the particular device (e.g., the universal remote control, e.g., personal device 22A of FIG. 1D).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of JACOB to include controlling devices in a building, as taught by LEVIEN.
One of ordinary skill would have been motivated to include controlling devices in a building, in order to allow a user to easily control multiple devices within a building environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN C KIM/Primary Examiner, Art Unit 2655